                                     PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                               Page 1                                                 Page 3
  1       IN THE UNITED STATES DISTRICT COURT FOR                        1      IN THE UNITED STATES DISTRICT COURT FOR
  2           THE DISTRICT OF SOUTH DAKOTA                               2          THE DISTRICT OF SOUTH DAKOTA
  3                                                                      3
  4    TERRI BRUCE,            )                                         4   TERRI BRUCE,            )
  5        Plaintiff,     )                                              5       Plaintiff,     )
  6    vs.              ) No. 17-5080                                    6   vs.              ) No. 17-5080
  7    STATE OF SOUTH DAKOTA and )                                       7   STATE OF SOUTH DAKOTA and )
  8    LAURIE GILL, in her official)                                     8   LAURIE GILL, in her official)
  9    capacity as Commissioner of )                                     9   capacity as Commissioner of )
 10    of the South Dakota Bureau )                                     10   of the South Dakota Bureau )
 11    of Human Resources,         )                                    11   of Human Resources,         )
 12        Defendants.       )                                          12       Defendants.       )
 13                                                                     13
 14      DEPOSITION OF DR. PAUL W. HRUZ, M.D., Ph.D.                    14
 15        TAKEN ON BEHALF OF THE PLAINTIFF                             15        Deposition of DR. PAUL W. HRUZ, M.D.,
 16             JULY 16, 2018                                           16    Ph.D., produced, sworn and examined on the 16th
 17                                                                     17    Day of July, 2018 between the hours of 9:00 a.m.
 18                                                                     18    and 5:00 p.m. at the offices of Alaris Litigation
 19     (Starting time of the deposition: 8:49 a.m.)                    19    Services, 711 N. 11th Street, in the City of St.
 20                                                                     20    Louis, State of Missouri, before Rebecca Brewer,
 21                                                                     21    Registered Professional Reporter, Certified
 22                                                                     22    Realtime Reporter, Missouri Certified Shorthand
 23                                                                     23    Reporter, and Notary Public within and for the
 24                                                                     24    State of Missouri.
 25                                                                     25


                                                           Page 2                                                     Page 4
  1                INDEX                                                 1           APPEARANCES
  2                                   PAGE                               2        FOR THE PLAINTIFF:
  3   QUESTIONS BY:                                                      3        Ms. Leslie Cooper
  4   Ms. Cooper                                5                        4        Mr. Joshua A. Block
  5                                                                      5        American Civil Liberties Union Foundation
  6                                                                      6        125 Broad Street, 18th Floor
  7              EXHIBITS                                                7        New York, New York, 10004
  8                                                                      8        Lcooper@aclu.org
  9   EXHIBIT        DESCRIPTION                    PAGE                 9        Jblock@aclu.org
 10   Exhibit 1 Dr. Hruz Expert Declaration               40            10
 11   Exhibit 2 Cross Sex Steroids Article                51            11        FOR THE DEFENDANT:
 12   Exhibit 3 International Conference/Madrid Document 56             12        Mr. Jerry D. Johnson
 13   Exhibit 4 About The National Catholic Bioethics                   13        Jerry Johnson Law Office
 14          Quarterly                     69                           14        909 St. Joseph Street, Suite 800
 15   Exhibit 5 Declaration of Dr. Spack              84                15        Rapid City, South Dakota, 57701
 16   Exhibit 6 Endocrine Treatment of Gender Dysphoria;                16        Jdjbjck@aol.com
 17          Clinical Practice Guideline            223                 17
 18   Exhibit 7 Expert Declaration of Dr. Paul Hruz                     18
 19          - Adams Case                     262                       19
 20   Exhibit 8 National Catholic Certification Program                 20
 21          in Health Care Ethics              293                     21   Ms. Rebecca Brewer, RPR, CCR, CRR
 22   (Original exhibits retained by the court reporter to              22   Alaris Litigation Services
 23      be copied and attached to the transcript.)                     23   711 North Eleventh Street
 24                                                                     24   St. Louis, Missouri, 63101
 25                                                                     25   (314) 644-2191


                                                                                                           1 (Pages 1 to 4)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                     Fax: 314.644.1334
                                      PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                          Page 13                                                           Page 15
  1       A   Definitely, yes.                                       1   opinion, as far as best medical practices, it wasn't
  2       Q    Okay. And these are patients who you were             2   in the best service of the patients that were coming
  3    treating for other purposes; diabetes or other                3   for treatment.
  4    conditions that came to your --                               4         Q   But that was a particular form of
  5       A   That is correct.                                       5   treatment, right, that you felt was not the best
  6       Q    I see. And so, when you've had a patient              6   practice, right?
  7    for whom you were treating for diabetes, or some              7      A I'm a pediatric endocrinologist and what a
  8    other condition, indicate a desire to transition              8   pediatric endocrinologist is charged with doing is
  9    gender, indicating gender dysphoria, what do you do?          9   giving hormones to patients.
 10       A   I have not had a patient that has come to             10         Q   That was the type of treatment that you
 11    me specifically in the care for, for example,                11   felt was not appropriate practice?
 12    diabetes, that asks me to be involved in that aspect         12      A That was the type of the treatment that I
 13    of their care.                                               13   did not find sound scientific evidence supporting
 14       Q    So, you just -- can you say a little bit             14   the beneficial outcomes for those patients, correct.
 15    about how you come to learn that they have a desire          15         Q   Okay. So, I take it, given your field,
 16    to transition gender?                                        16   you have not had occasion to diagnose anyone with
 17       A   I would say that I don't have absolute                17   gender dysphoria, is that right?
 18    confidence that they have that problem. The only             18     A I have not been charged with that task,
 19    expertise or the only knowledge I have is when they          19   no.
 20    subsequently are referred to the other component of          20      Q So, you've never diagnosed anyone?
 21    our practice that addresses that issue.                      21      A I have not intentionally diagnosed,
 22       Q    Okay. Who refers them to that other part             22   correct.
 23    of your practice that addresses that issue?                  23         Q   Intentionally? Or, I mean,
 24       A   Most often they self refer to that.                   24   unintentionally?
 25       Q    Have you referred any of the patients to             25     A I've not gone through the DSM criteria


                                                          Page 14                                                           Page 16
  1    the Transgender Center at Wash U?                             1   with a checklist, which is done in the clinics, to
  2       A I have not been asked to do so.                          2   check off whether they fulfill the criteria that's
  3       Q So you have not?                                         3   in the DSM-5, no.
  4       A That is correct.                                         4        Q Okay. I just want to make sure I'm not
  5       Q Have you -- so while you've come into                    5   missing something. Did you, in some informal way,
  6    contact with a small number of patients with gender           6   diagnose people with gender dysphoria?
  7    dysphoria, you have not treated the gender                    7        A Again, in the context of not having a
  8    dysphoria, is that correct?                                   8   doctor/patient relationship where I've been charged
  9      A That is correct.                                          9   with caring for that, I have interacted with numbers
 10       Q Okay. And do I understand you                           10   of individuals that have -- one of the things that I
 11    intentionally choose not to treat that condition?            11   did very early on, when I was investigating this,
 12       A That is correct.                                        12   was to become familiar with the problem and that
 13        Q That's because you -- well, why don't you              13   involved being able to meet with parents and
 14    tell me. Why do you intentionally choose not to              14   individuals that had this particular condition. And
 15    treat that condition?                                        15   if I were to have gone through the DSM Manual and
 16        A Well, so, when I first was exposed to the              16   listened to the stories that they were telling, they
 17    question about the program that is going on now, the         17   would have certainly fulfilled that criteria, but,
 18    treatment of gender dysphoria, I was actually the            18   again, it was not in a doctor/patient relationship,
 19    chief of our division of endocrinology and I was             19   it was merely in the context of trying to understand
 20    charged with the task of actually looking at the             20   what is going on with these children.
 21    scientific evidence supporting the guidelines that           21        Q I see. So you've met people that you
 22    are being put forward and, as a physician scientist,         22   believe probably meet the criteria but you haven't
 23    I did that in a rigorous manner and I concluded that         23   diagnosed any, is that a fair way to put it?
 24    there was not enough evidence to support the                 24        A Correct. Again, it's the context of
 25    treatment that was being put forward, so, in my              25   when -- the interactions. And I'm certainly very



                                                                                                          4 (Pages 13 to 16)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                       Fax: 314.644.1334
                                    PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                      Page 25                                                             Page 27
  1    clarify what you mean by formal education.                1   published by other people? Is that what you mean?
  2       Q   Well, I'll ask broadly; any kind of                2      A   So, again, we can define research in many
  3    training of any sort that a doctor would get in the       3   different ways. If you're asking the question about
  4    course of, you know, either their initial medical         4   research, about gathering information, about the
  5    education or continuing education.                        5   evidence that's available, I've done a considerable
  6      A So, working at a major academic                       6   amount of research and that has consisted of looking
  7    institution, we're actually charged with providing        7   at what published data is available supporting the
  8    medical education and so, to the extent that we've        8   recommendations that are being made. That I would
  9    held journal clubs that we've had presentations with      9   consider research, but it is not a clinical trial.
 10    my colleagues where we've discussed the scientific       10      Q    Okay. And what people might call studies,
 11    evidence, where we've gone formally through the DSM      11   scientific studies, have you done any scientific
 12    Guidelines, where we've gone through the Endocrine       12   studies?
 13    Society Guidelines, that has been done at my             13      A   Again, how you define studies, again, I
 14    institution. Have I sought out and gone to a             14   have not done clinical trials.
 15    separate conference related to gender dysphoria?         15      Q    Okay. When you were deposed in the Adams
 16    The answer is no.                                        16   case, November, I believe it was, last year, you
 17       Q   But, at your own institution, you've              17   mentioned you were in the process of responding to a
 18    participated in these interactions, these journal        18   research funding announcement by the NIH to do
 19    clubs and other activities that address gender           19   research related to gender dysphoria or gender
 20    dysphoria and the treatment for gender dysphoria?        20   identity issues. Did I get that right?
 21      A That is a standard -- that is one of the             21      A   Yes.
 22    components of what we do for all the conditions that     22      Q    Can you tell me the status of that?
 23    endocrinologists are engaged in.                         23      A   Yes. There are a number of logistical
 24       Q   Okay. Have you conducted any research             24   issues that are needing to be worked out. There is
 25    related to gender dysphoria or the treatment of          25   no funding for that particular study going on,


                                                      Page 26                                                             Page 28
  1    gender dysphoria?                                         1   recruiting the people that are going to be necessary
  2      A No formal trials, no.                                 2   to conduct that study, again, I'm a pediatric
  3       Q Any other research?                                  3   endocrinologist. And to my knowledge, you know,
  4       A I've been in the area of HIV research for            4   that hasn't moved much beyond the initial planning
  5    20 years and conducted a number of scientific             5   stages. The proposal itself was a suggestion to
  6    studies that -- but not directly related to gender        6   address the question of -- a very particular
  7    dysphoria.                                                7   question of the effects of pubertal blockade on the
  8        Q Yeah, I'm sorry if I was unclear. I                 8   trajectory as far as the number of individuals that
  9    didn't -- I know you've done research, but in the         9   went on to cross hormone therapy and those that did
 10    area of gender dysphoria, no research, is that           10   not.
 11    right?                                                   11      Q So, did you ever submit a proposal to NIH
 12        A I have not done any -- I'm not a clinical          12   to do this research?
 13    trials physician scientist. I'm a bench scientist.       13      A No.
 14       Q What does that mean?                                14       Q Okay. Did you ever respond to the funding
 15      A I conduct laboratory research, so I'm                15   announcement in any way?
 16    engaged in hypothesis-driven research.                   16       A Depends on how you say "respond." I've
 17         Q Okay. So, talking about research broadly,         17   already said I did not submit a proposal. I have
 18    you haven't conducted any form of research relating      18   taken that to colleagues. In fact, I've had very
 19    to gender dysphoria, is that right?                      19   recent discussions with my colleague at Washington
 20        A No, I have. I would consider research in           20   University that is interested in starting some sort
 21    looking at the extensive literature that's there is      21   of research effort. And I could speak at length of
 22    research. It's not a randomized controlled trial,        22   what I've recommended to him as far as how these
 23    it's not a formal study, but that would fit within       23   studies should be conducted. I've been very
 24    the domain of research.                                  24   disappointed that the rigor -- scientific rigor
 25       Q    You mean reviewing research that was             25   that's necessary for those studies is not currently



                                                                                                      7 (Pages 25 to 28)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                      PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                          Page 41                                                           Page 43
  1        Q Take a look.                                            1   somebody that called me up and said, Could you
  2        A Okay. It looks like what I put together,                2   comment on this clinical domain here? And it
  3    yes.                                                          3   varies. But I think it's just a way that we try to
  4        Q Okay. Now, if we turn to your CV, which                 4   distinguish from those.
  5    is attached.                                                  5       Q Okay. It doesn't have to do with peer
  6        A It's not attached to this.                              6   review, does it; the distinction between the two
  7        Q Okay. Sorry.                                            7   categories?
  8            MR. JOHNSON: I can help you on that, too.             8       A Every paper here is always peer reviewed.
  9            MS. COOPER: Let's go off.                             9   The extent of the peer reviews varies. Some of them
 10             (Discussion off the record.)                        10   are peer reviewed by a number of investigators in
 11        Q (By Ms. Cooper) All right. Let's try this              11   the field. They're sent out for comments. Some are
 12    one last time. If you could turn to the CV attached          12   done at the editorial level. Depends on the nature
 13    to your report. Got that? And I see there are                13   of the publication. All of them, actually, go
 14    various publications listed.                                 14   through for accuracy and content there to make sure
 15            MR. JOHNSON: Leslie, I hate to interrupt             15   that it's -- can be substantiated, everything that
 16      you, maybe I have an incomplete copy, or maybe             16   I've said there, so there's a level of review that
 17      it's double-sided. Hold on.                                17   goes on to every single publication.
 18            MS. COOPER: Is it missing --                         18      Q Okay. And have you published any
 19            MR. JOHNSON: I think we're all right.                19   peer-reviewed scientific articles on gender
 20            MS. COOPER: Oh, okay. We're okay.                    20   dysphoria or transgender-related issues?
 21        Q (By Ms. Cooper) Does yours look okay,                  21      A There's only two papers on this CV here
 22    Dr. Hruz?                                                    22   that relate to the area of gender dysphoria. One is
 23        A I'm looking through all of it.                         23   No. 11. And No. 13 on the invited publication list.
 24            MR. JOHNSON: Okay. I apologize. It's                 24       Q And just for the record, the No. 11 is the
 25      all there. Thank you.                                      25   article called Growing Pains, Problems with Pubertal


                                                          Page 42                                                           Page 44
  1       Q    (By Ms. Cooper) So, Doctor, my first                  1   Suppression in Treating Gender Dysphoria, published
  2    question for you, when you get to the publications            2   by The New Atlantis. And No. 13 is The Use of
  3    section towards the end of your CV, you have a                3   cross-sex Steroids in Treating Gender Dysphoria,
  4    category called publications and then, a few pages            4   published by The National Catholic Bioethics
  5    later, a category called invited publications. Can            5   Quarterly, is that correct?
  6    you tell me, what's the difference between those two          6      A    That is correct.
  7    categories to you?                                            7      Q    Thank you. And these are -- actually,
  8       A Generally, I segregate out review articles               8   before I move on to talk about those, have you
  9    and those types of things from the general                    9   submitted any articles on transgender issues or
 10    publications that I have, which I've listed there.           10   gender dysphoria for publication that weren't
 11    So these are a separate category that were required.         11   accepted by any journals?
 12    It's a standard format that we have for our                  12      A    No, I've never had one that was not
 13    university as far as designating review articles             13   accepted. I'm in the process of writing a paper, as
 14    versus clinical trials.                                      14   we speak, on the issues of experimentation and the
 15       Q    So, the invited publications are the                 15   parameters that are necessary for conducting trials
 16    review articles?                                             16   in this domain.
 17       A That's correct.                                         17      Q    Okay. You're in the process of writing
 18       Q And the other --                                        18   it, you said?
 19       A And it includes things where, for example,              19      A    That's correct.
 20    most of this is -- the first 50 publications are             20      Q    So you haven't submitted it to anybody?
 21    things that I submitted directly to the journals for         21      A    That's correct. It's due within the next
 22    publication. The ones in invited publications are            22   several months. I'm probably going to be late in
 23    when either it's a review article that I submit to a         23   getting it, but --
 24    journal or somebody asks me to contribute, for               24      Q    Was that an invited paper?
 25    example, I've got the commentary in there, that was          25      A    Yes.



                                                                                                        11 (Pages 41 to 44)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                     PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                        Page 49                                                           Page 51
  1    people in the field, but I think the editors that           1       Q And who was the editor?
  2    were reviewing the factual information that was             2       A Adam Keiper.
  3    present were not pediatric endocrinologists.                3       Q And how did he know of you?
  4       Q     So, well, I'd asked whether it was peer            4       A You'd have to ask him.
  5    reviewed. So is it peer reviewed; The New Atlantis          5       Q Okay. Let's mark as Exhibit 2 the second
  6    article?                                                    6   article that you mentioned; The Use of cross-sex
  7       A On that definition, it was not reviewed by             7   Steroids in the Treatment of Gender Dysphoria.
  8    other pediatric endocrinologists, to my knowledge.          8          (Deposition Exhibit 2 marked.)
  9       Q     That's the definition you understand to be         9       Q Thank you. Is that a copy of your article
 10    the definition in the field?                               10   that was Item No. 13 on your invited publication
 11       A As we're discussing it currently, right               11   list on your CV?
 12    now, yes.                                                  12       A It certainly looks like it.
 13       Q     Okay. And The New Atlantis was founded by         13       Q And that was published in 2018?
 14    The Ethics and Public Policy Center, is that right?        14       A That's correct.
 15      A I believe that that is correct.                        15       Q And it was published by The National
 16       Q     Okay. And that's a center dedicated to            16   Catholic Bioethics Quarterly? That's the full name
 17    applying the Judao-Christian moral tradition to            17   of the journal?
 18    critical issues of public policy, is that your             18       A That's correct.
 19    understanding?                                             19       Q Okay. Is that a peer-reviewed, scientific
 20      A I believe that question came up at the                 20   journal?
 21    last deposition and I believe that that's an               21       A In the context of what we're talking
 22    accurate statement.                                        22   about, no.
 23       Q     And your co-authors of the Growing Pains          23       Q Okay. Meaning it was not sent out for
 24    article are Lawrence Mayer and Paul McHugh, is that        24   external review by peers in your field?
 25    right?                                                     25       A That's correct. And I talked to the


                                                        Page 50                                                           Page 52
  1       A     That is correct.                                   1   editor about doing that and he indicated that he
  2        Q How did you come to meet them?                        2   was -- felt that it was of sufficient quality, after
  3        A I believe I was approached -- again, this             3   looking through the data that was there, that he
  4    is going back a couple years. The editor of the             4   made a decision not to do that. I think in this
  5    publication contacted me, asking me, within my realm        5   journal itself, I think that very frequently these
  6    as a pediatric endocrinologist, if I would be               6   are sent out to peers and, again, what happened at
  7    willing to discuss this particular question and we          7   the editorial level, I'm -- I don't know all the
  8    had a meeting with the eventual co-authors where we         8   details of that.
  9    discussed the status of the science. I think the            9      Q    Okay. We'll come back to that in a
 10    editor himself was aware of some of the concerns           10   minute. I just have a few other questions first.
 11    that I had put forward in relation to the treatment        11   Have you given any presentations about gender
 12    that was going on. I am not fully aware of how that        12   dysphoria or transgender people or related issues at
 13    came about, that he contacted me, but that is how          13   scientific or medical conferences or events?
 14    this particular publication came to be. We had a           14      A I've certainly given them at medical grand
 15    meeting to discuss our shared concerns about the           15   rounds in a variety of venues. I think, from the
 16    lack of scientific evidence that was out there in          16   scientific standpoint, at national meetings, I've
 17    this particular field, felt that there was a strong        17   not been invited to do so, at least to this point in
 18    need to be able to convey that and be able to set          18   time.
 19    forward some of the things that needed to be done at       19      Q    And where have you done medical grand
 20    the scientific level to enter this area of                 20   rounds on this topic?
 21    intervention in line with other areas of medicine.         21      A I think I listed them on my CV. Didn't I?
 22        Q Okay. What year was this that you first              22   It was St. Louis University. I'm going, actually,
 23    were contacted by the editor of the journal?               23   next week to Texas Tech to give another talk.
 24        A This was published in 2017, so I believe             24      Q And that's on gender dysphoria?
 25    it was near the end of 2016.                               25      A Yes.



                                                                                                     13 (Pages 49 to 52)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                 PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                Page 65                                                            Page 67
  1    court in any of these cases, is that right?             1   agreed to have it published.
  2        A I've already said that I don't -- I never         2        Q Why did you initially not intend to
  3    testified at trial.                                     3   publish it?
  4        Q Okay. Do you consider yourself to be an           4       A I just -- I hadn't written it for that
  5    expert on treatment of gender dysphoria?                5   purpose. I wrote it as the final exam for the
  6        A I would say that I probably have more             6   course. It wasn't that I had no desire to publish
  7    information about the scientific literature than        7   it. It hadn't occurred to me that it would be
  8    most of my colleagues in pediatric endocrinology        8   wanted to be published.
  9    that I talk to across the country.                      9        Q I'm sorry if I missed this, when was this
 10        Q Is that a yes?                                   10   course?
 11        A Yes.                                             11       A This was last year.
 12        Q Do you consider yourself to be an expert         12        Q Where did you take this course?
 13    on the treatment of gender dysphoria in adults?        13       A It was a correspondence course with two
 14        A To the extent that the literature that           14   separate meetings where I got to travel to Arizona
 15    I've reviewed addresses the issues involved in         15   and Philadelphia, but most of it was online.
 16    adults, yes.                                           16        Q What institution?
 17        Q And what makes you an expert on this             17       A The National Catholic Bioethics Center.
 18    topic?                                                 18        Q They teach -- they provide the coursework?
 19        A You know, people can define expertise in         19       A That's correct. I actually looked at a
 20    many different ways. I'm a physician scientist who     20   number of different ways to get this education that
 21    has participated in the review of clinical trials      21   would fit with my schedule, and for the questions
 22    for study sections. I've been a reviewer for           22   that I was asking, and this was the best option that
 23    journals. I've looked at scientific evidence in        23   was available to allow me to get the expertise in
 24    great detail in determining the veracity or the        24   some of these ethical issues to help me in some of
 25    deficiencies of scientific literature and because of   25   the questions that I was still asking.


                                                Page 66                                                            Page 68
  1    my necessity of investigating the specifies of          1      Q   Okay. So, The National Council -- The
  2    gender dysphoria in my relation to my role as a         2   National Catholic Bioethics Center did the course as
  3    division chief, as I mentioner earlier, that I have     3   a correspondence course, but you had some in-person
  4    extensively read the literature and have detailed       4   portion of the training?
  5    knowledge of the quality of the science that's          5      A   Two separate; one at the very beginning
  6    present. In that domain, I have expertise to be         6   and one at the very end, correct.
  7    able to speak in this matter.                           7      Q   You said one was Arizona and one was?
  8        Q Let's go back to what we've marked as             8      A   Philadelphia.
  9    Exhibit 2; The Use of cross-sex Steroids in the         9      Q   Philadelphia. Okay. And were the other
 10    Treatment of Gender Dysphoria. I have some             10   students who were taking the course also present
 11    questions about this. You mentioned it was             11   during those meetings in Arizona and Philadelphia?
 12    published by The National Catholic -- sorry, The       12      A   Yes.
 13    National Catholic Bioethics Quarterly. That's a        13      Q   Okay. Was Dr. Sutphin one of those
 14    journal that integrates Christian faith and science,   14   students?
 15    is that right?                                         15      A   I don't recall, no.
 16        A This is a journal that addresses areas of        16      Q   Do you know Dr. Sutphin?
 17    medical ethics. The context of this is that,           17      A   No.
 18    recognizing that much of the discussion that I was     18      Q   You've never met -- okay. So, going back
 19    being involved with required more formal education     19   to a question I asked before, I'm not sure I heard
 20    in the area of bioethics prompted me to take a         20   an answer, The National Catholic Bioethics
 21    formal course on bioethics. This paper came out as     21   Quarterly, I asked if it's a journal that integrates
 22    the final exam paper that I wrote. Never intended      22   Christian faith and science. Is that your
 23    that I was going to publish it, but it was of the      23   understanding of the journal; that it does or
 24    quality that the editor felt very strongly that this   24   doesn't?
 25    is something that needed to be published and I         25      A   I think it's a journal that publishes



                                                                                                 17 (Pages 65 to 68)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                       Fax: 314.644.1334
                                    PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                     Page 93                                                       Page 95
  1    that it was not -- not the driving decision-making       1   female does not mean what male and female means is
  2    factor, being honest about -- to the extent that         2   an irrational statement. When you reject or try to
  3    they're not in contradiction and that that came up       3   re-define what maleness is from a biological
  4    in the topic of conversation, at the end of the day,     4   standpoint, or femaleness is, that is the error that
  5    my recollection of this meeting was not that I           5   is being made there.
  6    objected or that anyone in the room objected on the      6      Q    What do you mean by the term "biological
  7    basis of faith-based reasons. It was solely based        7   mutiny"?
  8    upon the objections from the lack of scientific          8     A I think it's a rejection of basic
  9    information.                                             9   biological facts. So the arguments that are put
 10        Q Okay. Can we turn to Page 665 of the same         10   forward from the ideological perspective and the
 11    article? Oh, thank you for reminding me. Let's          11   non-scientific realm, you know, the attempt that
 12    take a break. This is a fine breaking point.            12   I've made, many times, is to understand the logical
 13    Sorry.                                                  13   thinking that's involved, or I should say illogical
 14                 (Break Taken.)                             14   thinking that's involved in there, that were put
 15        Q Let's go back on. Returning to your               15   forward statements trying to conflate or distort
 16    article, The Use of cross-sex Steroids in Gender        16   what we mean by sex. And including statements that
 17    Dysphoria, Exhibit 2, if you can turn to Page 665.      17   are made that gender is sex. It is -- the only
 18    And I'm going to read a passage that I have some        18   potential explanation that I've been able to come up
 19    questions about, under the heading, Biological Sex      19   with is that that is based upon that rejection of
 20    and Anthropology. Okay. If you'll read along with       20   that fundamental understanding of what sex is.
 21    me; Before exploring the medical aspects of cross       21      Q    Is that a term you coined; biological
 22    hormone administration, consideration of the basic      22   mutiny, or does it come from some other context?
 23    biology of human sexuality exposes a violent            23     A You know, when I wrote that, it was put in
 24    distortion of fundamental anthropological principles    24   quotes because I remember hearing it somewhere. I
 25    in the new gender mentality. Reproduction is the        25   couldn't cite anybody in particular. That term


                                                     Page 94                                                       Page 96
  1    primary purpose of sex, not just in humans but also      1   seemed to ring a bell; as far as it's the rejection
  2    across the entire animal kingdom. It is objectively      2   of what's obviously true, from a scientific
  3    irrational to accommodate contrary thinking by           3   biological perspective, and that's the basis that
  4    rejecting a male or female body that is fully            4   allows one to put forward an ideology that -- that
  5    competent with respect to its innate reproductive        5   basically says that you can define sex as any way
  6    purpose. Cross sex hormones, by their very nature,       6   that you'd like.
  7    render an individual incapable of fulfilling the         7      Q    When did you first come to consider
  8    intrinsic biological role of the human body as male      8   transition-affirming treatment to be, quote,
  9    or female. Although potentially reversible after a       9   biological mutiny?
 10    short-term administration, the effects of cross-sex     10      A I can't define a particular time that I
 11    steroids on fertility are expected to be permanent      11   did this. I think, as I served as an expert witness
 12    when treatment is started in children. The              12   in earlier cases, was to the extent that I had seen
 13    readily-accepted view that reproductive capacity can    13   statements made by other so-called experts that were
 14    be disassociated from what it means to be male and      14   starting to make these claims that reproductive
 15    female, which has grown from the seeds of, quote,       15   capacity had nothing to do with sex; that it could
 16    biological mutiny, closed quote, that began with the    16   be defined in all of these other ways that reached
 17    acceptance of contraception as a solution to            17   the level that I would put in the strong term of
 18    difficult social circumstances must be held to close    18   mutiny to be able to come to that conclusion. I
 19    scrutiny in assessing the morality of cross-sex         19   think it was probably in the context of my serving
 20    steroid use. Okay. My first question: What do you       20   as an expert witness in seeing other people putting
 21    mean by it is objectively irrational to reject a        21   forward this ideology that began to seem so contrary
 22    male or female body that is fully competent with        22   to what we understand from a scientific perspective.
 23    respect to its innate reproductive purpose?             23      Q    So you point to contraception as an
 24       A Similar to what we've previously                   24   example of biological mutiny. Can you explain that?
 25    discussed, I think to make the claim that male and      25     A So, the ability to separate out the



                                                                                                24 (Pages 93 to 96)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                   Fax: 314.644.1334
                                   PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                  Page 173                                                       Page 175
  1    contributing factors differ from one individual to      1      A   That is, again, looking at whether you're
  2    another, both in magnitude and actuality, that your     2   looking at long term or short term. And the same
  3    approach to treatment may differ based on that until    3   deficiencies, the same studies that report compared
  4    we have information about what those factors are and    4   to the background population, as far as quality of
  5    how they respond, we're never going to get an           5   life, that they still suffer from many of these
  6    answer.                                                 6   other morbidities. And to the extent that that's
  7         Q So, for adults that have persisted and           7   put forward that that's social stress versus the
  8    they're well past puberty and maintain a                8   underlying difficulty that the person is
  9    cross-gender identification, transgender                9   experiencing has not been rigorously studied in
 10    identification, I'm still trying to understand what    10   science.
 11    you consider appropriate interventions, if any, for    11      Q    So, at this point, given the information
 12    that population of patients.                           12   that we have from research that's been done, your
 13        A I would say that we don't have the               13   view is we don't have scientific validation of --
 14    definitive answer of what the therapy is and that      14   that treatment through hormone therapy or surgeries
 15    it's a topic of research, and any patient that is      15   alleviates gender dysphoria in the long term, is
 16    enrolled in any intervention should be under the       16   that right?
 17    auspices of an IRB with a carefully controlled trial   17      A Yes.
 18    that's going to help allow us to get that              18      Q    Okay. That being said, is it your view
 19    information.                                           19   that that's, therefore, an inappropriate treatment
 20       Q What's an IRB?                                    20   to offer adults with gender dysphoria?
 21       A Institutional Review Board.                       21      A My opinion is that it's inappropriate to
 22       Q So, sitting here now, you couldn't say the        22   present it as a definitive answer when we don't have
 23    appropriate treatment for adults with gender           23   that answer and that if you're going to offer that
 24    dysphoria includes counseling to alleviate the -- or   24   intervention, it needs to be known that this is
 25    to align the gender identity with the sex assigned     25   essentially experimental intervention.


                                                  Page 174                                                       Page 176
  1    at birth?                                               1       Q Okay. So, the intervention that -- is
  2       A I think most professionals say it includes         2   there any kind of intervention you think is
  3    that, but if that's the sole response or the extent     3   appropriate to offer adults with gender dysphoria?
  4    that hormone therapy, you know, is a part of that       4       A I think it's very appropriate, that
  5    therapy, the answer is not there.                       5   includes everything that we've talked about here, to
  6        Q I'm going to ask it different because I'm         6   study that in the scientific realm to see if it
  7    not sure I understood the answer there. Is it your      7   actually provides the benefit we're looking at.
  8    view that there's just no known intervention or         8       Q But right now, before we have additional
  9    treatment that is effective to treat adults with        9   studies that are not currently available to us, do
 10    gender dysphoria at this point?                        10   you think it's appropriate to offer patients with
 11       A It gets back to how you define effective.         11   gender dysphoria, who are adults, any particular
 12    But there is no data that suggests the intended goal   12   intervention or treatment?
 13    of preventing suicide, long term, you know, the        13       A Not any particular intervention. I
 14    interventions that we have right now, solves that      14   believe that would be -- they would be best served
 15    problem. If the trial had been done in a               15   by approaching this, and, again, what goes on in a
 16    randomized, controlled manner, you could look at       16   clinical trial versus what goes on in a
 17    current interventions and say, What is the rate of     17   doctor/patient relationship and a patient in the
 18    suicide in the group that received that intervention   18   office are two different questions. The
 19    versus those that didn't? That's what needs to be      19   stipulations of the Belmont Report state very
 20    there to answer that question. That data is not        20   clearly there are many things that go on in a
 21    there.                                                 21   doctor/patient relationship where we do therapies
 22        Q Is there data on quality of life of people       22   that are not proven and the directive there is that
 23    who have had hormone therapy?                          23   when engaging in a situation with a patient in your
 24       A There is.                                         24   office, that it is necessary to move beyond that to
 25        Q What does that show?                             25   get that general information.



                                                                                             44 (Pages 173 to 176)
                                        ALARIS LITIGATION SERVICES
www.alaris.us                              Phone: 1.800.280.3376                                    Fax: 314.644.1334
                                     PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                     Page 197                                                      Page 199
  1    to happen.                                                1   No. But there's long-term data that's been looked
  2       Q    Okay. So, it's not, in your view, a               2   at, and there's actually ongoing questions about the
  3    criteria, a proved requisite to recommending a            3   effects of that particular intervention. And it's
  4    treatment, that it's been through randomized              4   also very important, when we're talking about that
  5    controlled trials that compare the outcomes of the        5   as well, is that we're looking at intervening in a
  6    treatment with other treatment modalities?                6   developmental process that is happening due to a
  7       A   In all of medicine, we do many things that         7   pathologic condition, abnormally, rather than
  8    don't have answers. That's why I'm in business as a       8   intervening with a pubertal blockade in a normal
  9    physician scientist; to answer questions to medical       9   pubertal process that happens with all the signal
 10    problems that we don't have solutions to and we          10   processes moving forward normally.
 11    don't sit back and do nothing on these individuals,      11       Q Understood. So how -- when you say
 12    but we don't claim medical necessity for                 12   there's been research on the long-term effects, how
 13    interventions that have not been proven                  13   far out into adulthood do those studies go?
 14    definitively.                                            14      A The ones I've looked at probably go into
 15       Q    So is your answer, yes, you don't limit          15   the 20s. Looking at -- so we're talking 10, 20,
 16    your treatment exclusively to treatments that have       16   maybe even 30 years. And, again, looking at what
 17    been through randomized controlled trials comparing      17   the desired outcome is, the data that we have from
 18    outcomes of the treatments with other treatment          18   other conditions where you have exposure to sex
 19    modalities?                                              19   steroid hormones, you know, how that interferes,
 20       A   Yes, that's true.                                 20   we've had this question; how long do we continue
 21       Q    And do you limit your treatments to those        21   therapy when we start getting into the normal
 22    that have been proven effective long term?               22   adolescent years? And this is one area where I
 23       A   We -- the strength of the recommendation          23   think that there's pretty clear evidence that --
 24    depends on what I'm addressing and what are the          24   that bone mineral density is compromised when you
 25    risks and benefits, both short term and long term.       25   continue with this pubertal blockade beyond the time


                                                     Page 198                                                     Page 200
  1       Q    So, have you recommended treatment for any        1   when normal puberty would occur.
  2    condition that has not been proven effective long         2      Q    So, focusing on the patients with
  3    term?                                                     3   precocious puberty that get puberty blockers as
  4       A I've recommended it, but I've not asserted           4   treatment. I think you mentioned before there was
  5    that it's medically necessary.                            5   some questions -- I don't know if it was the safety
  6       Q    Understood. Okay. And I understand                6   or efficacy, but have any problems been identified
  7    puberty blockers for treatment of precocious puberty      7   in the research?
  8    is a form of treatment that is used in your field,        8      A   Again, this gets to the goal of therapy,
  9    is that right?                                            9   of preventing pubertal progression until an age of
 10        A That's correct.                                    10   normal puberty. Very well established that that is
 11       Q    And that's something you have recommended        11   effective. There are questions about how long to
 12    for patients?                                            12   continue therapy, when to initiate therapy. There's
 13       A In treating precocious puberty, yes.                13   evidence that suggests that if you start it too late
 14       Q    Are there studies on long-term effects of        14   that you're not going to have a positive impact on
 15    puberty blockers for treating precocious puberty?        15   final adult height. There are questions that are
 16      A It depends on how you define long term.              16   unanswered about whether height is actually a
 17    The goal, again, in that indication, we're looking       17   necessary criteria. How are people harmed by being
 18    at preserving, achieving, normal adult stature and       18   short? Very questionable. And that's actually the
 19    then temporizing the pubertal changes until they         19   basis why insurance companies have rejected pubertal
 20    reach a developmental age where they're able to          20   blockade for patients where we can't demonstrate
 21    manage that particular condition. There are              21   that that desired outcome will have a long-term
 22    long-term studies going on looking at the effects of     22   effect. We have other areas as well where -- I'll
 23    that in bone mineral density. We've been doing this      23   leave it at that.
 24    for many more years. Does it reach out to the time       24      Q    So, have there been any indications of
 25    of somebody's natural death in their 80s or 90s?         25   adverse health consequences for patients who had



                                                                                             50 (Pages 197 to 200)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                    Fax: 314.644.1334
                                        PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                     Page 225                                                          Page 227
  1   evidence that have, it looks like, two circles or          1   Guidelines?
  2   sometimes one circle?                                      2      A    Again, talking in general about clinical
  3            MR. JOHNSON: Just for the record, when            3   practice guidelines, in general, not just with the
  4    you say one circle or two circles, with or                4   Endocrine Society but anybody that puts them
  5    without the plus sign?                                    5   forward, the advantage is that often allows one to
  6            MS. COOPER: Marked with a plus sign.              6   synthesize a large body of data when most practicing
  7    When I say one or two circles --                          7   physicians are not going to have the ability to read
  8            MR. JOHNSON: Can we try that again?               8   all of the primary literature. It provides an
  9            MS. COOPER: Sure.                                 9   opportunity to work toward understanding what other
 10      Q      (By Ms. Cooper) So a number of these            10   people are putting forward as, again, from that
 11   recommendations in the guidelines from the Endocrine      11   recommendation, the advantage -- again, this is
 12   Society have, let's say, two filled-in circles,           12   actually, a British medical journal put together a
 13   right? Some of them have one filled-in circle.            13   series of papers, probably a decade ago, discussing
 14   Now, is that -- that's what leads you to read this        14   in great detail the hazards and the benefits of
 15   as saying that it's relying on low-quality evidence,      15   clinical practice guidelines. They're a starting
 16   right?                                                    16   point. They're not a definitive answer. And they
 17      A     So, that is the objective measure that           17   provide some help but they also have been
 18   they used in making the guidelines. You can go back       18   historically not validated. There's not a
 19   to the actual grade system where that was reported        19   standardization about how these are done. There's
 20   in that and, then, beyond that, I have not just           20   actually symmetrics that have been done to evaluate
 21   relied on the circles. I've actually gone in and          21   the rigor with which -- there's actually a study
 22   looked at the actual studies that they're basing          22   that's out there where they've looked at different
 23   their recommendations on and the reasons why they         23   groups of people looking at the exact same data and
 24   get low and very low-quality evidence                     24   coming out with different recommendations based upon
 25   recommendations.                                          25   that, so there's certain criteria for that. And


                                                     Page 226                                                          Page 228
  1      Q      Do you consider the Endocrine Society's          1   where we found that this has failed the medical
  2   Clinical Practice Guidelines in other topics to be         2   profession is where people stop with the
  3   more reliable or useful?                                   3   recommendation and don't pursue that further. They
  4      A     I approach all clinical practice                  4   don't keep the critical eye on this and they act
  5   recommendations the same way; that looks at what is        5   upon this in a way -- now, again, it depends on what
  6   being proposed, what is the quality of the evidence,       6   the level of evidence is. Historical precedents for
  7   recognizing the benefits and the problems with             7   Clinical Practice Guidelines that were adopted as
  8   clinical practice guidelines.                              8   being how practitioners should approach a particular
  9      Q      So that's in any topic?                          9   condition that were eventually proven completely
 10      A     On any topic.                                    10   false. For example, giving hormones to
 11      Q      Okay. Is it your view that the quality of       11   post-menopausal women, giving steroids to people
 12   evidence, as reflected in the marked circles in the       12   posttraumatic spinal cord injury. There's a whole
 13   Endocrine Society Guidelines on gender dysphoria,         13   list of things that have been put forward with the
 14   are lower than the quality of evidence that they          14   evidence that was available at one particular point
 15   have relied upon in other Endocrine Society               15   in time only defined as if the evidence comes
 16   guidelines, practice guidelines?                          16   forward that they were completely wrong. And that
 17      A     It's -- it runs the gamut as far as              17   that has suggested the opposite. And usually that
 18   quality of evidence. That's a broad statement.            18   occurs -- usually that occurs in situations where
 19   There are some recommendations that have been made        19   the evidence itself is in the category that we're
 20   with similar quality evidence, in my reading of           20   looking at here; low or very low-quality evidence.
 21   those recommendations, again, looking at                  21   And, by definition, in the grade system, it says
 22   risk-benefit analysis about how to act in accord          22   that when you have low or very low evidence of data,
 23   with those recommendations.                               23   that it's very likely, as new data becomes
 24      Q      Okay. And do you follow the                     24   available, that the recommendations will change.
 25   recommendations of other Endocrine Society                25       Q    Okay. And do -- in your experience, do



                                                                                             57 (Pages 225 to 228)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                 Fax: 314.644.1334
                                       PAUL W. HRUZ, M.D., Ph.D. 7/16/2018

                                                         Page 285                                                          Page 287
  1   that was necessary for me to be able to understand a           1   what is being done. They don't want to pay for
  2   little bit more what was going on. And then the                2   things that are not going to have a benefit and I
  3   complaint, the expert declarations, the rebuttals to           3   think that there are other things that factor in
  4   that, and I think everything else that I read I                4   their consideration as well, including cost and
  5   would have approached independent of participating             5   logistics, allocation of scarce resources. There's
  6   in this case because of my ongoing desire to know              6   all sorts of things that insurance companies use,
  7   what's going on in this field.                                 7   but whether it is efficacious is certainly a
  8      Q    You mentioned people fire you off e-mails.             8   consideration and it's a valid consideration.
  9   Do you mean from advocacy groups? Who fires you off            9      Q      And whether it's efficacious could be
 10   e-mails that you were talking about?                          10   determined by data apart from randomized clinical
 11      A   I get these all the time in all different              11   trials over long term, right?
 12   areas. We have -- in fact, my colleagues at                   12      A      It certainly is considered in short term
 13   Washington University will alert me to papers I               13   and various end points that you have and even the
 14   have, e-mails that come out, Medscape, for example,           14   strength of the data. You don't discount
 15   comes out with all sorts of things that come across           15   low-quality studies, but you don't use them as the
 16   my desk.                                                      16   benchmark as far as making that determination that
 17      Q    Okay. And did you -- you've reviewed the              17   we've solved the problem.
 18   materials published by the American College of                18      Q      So, just to be clear, it's not your
 19   Pediatrics on gender dysphoria, isn't that right?             19   understanding that insurance companies would limit
 20      A   Yes. Yes.                                              20   insurance coverage only to those treatments that
 21          MS. COOPER: Let's take a break for about               21   have been demonstrated to have long-term safety and
 22    five minutes. Something like that. And then I                22   effectiveness through randomized controlled clinical
 23    think we won't have too much more.                           23   trials?
 24               (Break Taken.)                                    24          MR. JOHNSON: Object. Lack of foundation.
 25      Q    (By Ms. Cooper) We can go back on. We've              25      A      Again, the considerations, I think there


                                                         Page 286                                                          Page 288
  1    used the term "medical necessity" in various ways             1   are some things that remain a mystery to me as far
  2    and I just want to get some clarity to make sure              2   as why insurance companies will or will not approve
  3    we're on the same page. I understood you to be                3   of various therapies, but, again, it ultimately
  4    saying that there may be conditions for which --              4   comes down to a risk benefit analysis with the
  5    excuse me, let me say that again. There may be                5   things that they're considering, not necessarily in
  6    treatments where there's no randomized clinical               6   line with what the practitioner is in that
  7    trials demonstrating the safety and effectiveness             7   risk-benefit analysis.
  8    over long term that you might still recommend for             8      Q      Okay. So, is it your understanding the
  9    patients, but you wouldn't say it's medically                 9   insurance companies will not cover treatment unless
 10    necessary. Is that -- did I say that right?                  10   it's been definitively determined by the research
 11        A Yes.                                                   11   community to be solved as efficacious?
 12        Q Okay.                                                  12          MR. JOHNSON: Same objection.
 13        A And, again, the caveat there is that's                 13      A      I don't recall ever saying that and I
 14    different than things where there's evidence that            14   wouldn't say that. But I would say that it --
 15    suggest it might be harmful.                                 15   certainly the level of information that is available
 16        Q And is it your understanding that that                 16   will influence the decision that's made.
 17    understanding of the term "medical necessity," that          17      Q      (By Ms. Cooper) So it doesn't necessarily
 18    something's not medically necessary if there isn't           18   have to be research conducted by randomized clinical
 19    randomized controlled clinical trials demonstrating          19   trials demonstrating long-term effectiveness?
 20    long-term safety and effectiveness. Is it your               20      A      It will depend upon the cost, the number
 21    understanding that that is the definition insurance          21   of patients that are being affected by this, by not
 22    companies use in determining medical necessity?              22   only effectiveness but also side effects of
 23        A My understanding of insurance companies is             23   treatment that will, actually, potentially incur
 24    they factor in a number of different considerations          24   cost to the insurance company that's going forward
 25    and one of them is whether it is efficacious and             25   with this. All of that will play a role and more.



                                                                                                    72 (Pages 285 to 288)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                        Fax: 314.644.1334
